337 F.2d 853
Robert L. STRAUSS, Appellant,v.UNITED STATES of America, Appellee.
No. 20752.
United States Court of Appeals Fifth Circuit.
November 4, 1964.

Arthur B. Cunningham, Miami, Fla., James M. Roberts, Atlanta, Ga., for appellant.
Kirby W. Patterson, Atty., Dept. of Justice, Washington, D. C., Lloyd G. Bates, Jr., Asst. U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial by the trial court of a motion for new trial on the ground of newly discovered evidence. We are unable to hold that the trial court erred in light of the strict requirements for the granting of such extraordinary motions. See Ledet v. United States, 5 Cir., 297 F.2d 737, and Newman v. United States, 5 Cir., 238 F.2d 861.


2
The judgment is affirmed.